 

Exhibit 10.36

 

SECOND AMENDMENT OF SALE-PURCHASE AGREEMENT

 

THIS SECOND AMENDMENT OF SALE-PURCHASE AGREEMENT (this “Amendment”) is made
effective as of August 24, 2016, by and between RPG GLENRIDGE LLC, a Delaware
limited liability company (“Seller”), and CARROLL ACQUISITIONS, LLC, a Georgia
limited liability company (“Purchaser”), on the following terms and conditions:

 

RECITALS:

 

A.           Seller and Purchaser entered into that Sale-Purchase Agreement
dated August 12, 2016, as amended by that First Amendment of Sale-Purchase
Agreement dated August 19, 2016 (as amended, the “Agreement”; all capitalized
terms in this Amendment, unless otherwise defined herein, having the same
meanings assigned to such terms in the Agreement) for the sale by Seller to
Purchaser of property located in Fulton County, Georgia, as more particularly
described therein; and

 

B.           Seller and Purchaser desire to amend the Agreement as herein
provided.

 

AMENDMENT:

 

NOW, THEREFORE, for the premises considered, and for valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
amend the Agreement as follows:

 

1.          Due Diligence Date. The term “Due Diligence Period” as set forth in
Section 35 of the Agreement and referred to elsewhere in the Agreement is hereby
amended and shall hereafter be defined as the period beginning on the Effective
Date and ending on August 25, 2016, at 5:00 P.M. (New York time).

 

2.          Full Force and Effect. As amended in this Amendment, the Agreement
continues in full force and effect.

 

3.          Counterparts. This Amendment may be executed in several
counterparts, each of which shall be deemed an original, and all of such
counterparts together shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

 1 

 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the Effective Date.

 

  SELLER:       RPG GLENRIDGE LLC,   a Delaware limited liability company      
  By: /s/ Michael Betancourt    Name: Michael Betancourt    Title:   Authorized
Signatory

 

  PURCHASER:       CARROLL ACQUISITIONS, LLC,   a Georgia limited liability
company         By: /s/ Josh Champion    Name: Josh Champion  
 Title:   President

 

 2 

 

 

 

